DETAILED ACTION
This action is responsive to the amendment filed 4/14/22.
Claims 22-37 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 28-29 and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ignon et al. (US 20030208159, “Ignon”) in view of Ignon et al. (US 20090192442, “Ignon ‘422”) and Uterstaedt (EP 2206483).
Note that textual citations referring to the Uterstaedt refer to the machine translation of the reference provided with this office action. 
Regarding claim 22, Ignon teaches a method of treating skin (Par. 3, ‘The invention relates generally to skin or surface abrasion apparatus and methods’), the method comprising: delivering a treatment material to a tip of a handpiece assembly through a delivery conduit of the handpiece assembly (Par. 11, ‘A fluid delivery apparatus is also provided for applying a fluid to a target skin area. A cartridge is disposed substantially within a handpiece. The cartridge holds a supply of fluid and includes an applicator adapted to apply the fluid to a target skin area. The supply fluid contains at least one growth factor.’; fig. 19, cartridge, 139d delivering fluid through applicator 153d to applicator tip 549); wherein the tip comprises at least one skin abrading member configured to abrade skin tissue when the handpiece assembly is moved relative to skin tissue (Fig. 20 and par. 83, ‘As shown in FIG. 20, abrasion elements 593 can be disposed on the applicator tip 549. These abrasion elements are preferably positioned in a distal end 534 and face distally of the vacuum chamber 582. The position and function of the abrasion elements 593 of this embodiment are similar to those disclosed in copending U.S. application Ser. No. 09/699,220’; see Abstract of US 6629983 incorporated by reference into Ignon, ‘Movement of the abrader relative to the skin abrades tissue from the skin portion extending through the hole’); moving debris and spent treatment material from the tip through a suction conduit (Par. 55, ‘A vacuum pump 65 draws the used liquid through a return conduit 67.’; par. 91, ‘The kit may also include a filter or collection canister 631 for catching debris including skin cells removed during treatment. The filter 631 may be integral with the handpiece 520, added to the handpiece 520, or placed in a vacuum line 633.’), wherein the suction conduit is configured to be placed in fluid communication with a suction source (Par. 74, ‘Vacuum delivery ports 576 are provided in the applicator tip 549 and are in fluid communication with the vacuum source connection 564 when the handpiece 520 is in its assembled state.’; fig. 24, vacuum pump 634). 
Ignon fails to teach heating skin tissue to enhance penetration and migration of treatment material into said skin tissue, wherein heating skin tissue causes pores of skin tissue to open; and following the heating of skin tissue, cooling skin tissue to at least partially close pores of skin.
Regarding claim 29, Ignon teaches a method of treating skin (Par. 3, ‘The invention relates generally to skin or surface abrasion apparatus and methods’), the method comprising: delivering a treatment material to a tip of a handpiece assembly through a delivery conduit of the handpiece assembly (Par. 11, ‘A fluid delivery apparatus is also provided for applying a fluid to a target skin area. A cartridge is disposed substantially within a handpiece. The cartridge holds a supply of fluid and includes an applicator adapted to apply the fluid to a target skin area. The supply fluid contains at least one growth factor.’; fig. 19, cartridge, 139d delivering fluid through applicator 153d to applicator tip 549); wherein the tip comprises at least one skin abrading member configured to abrade skin tissue when the handpiece assembly is moved relative to skin tissue (Fig. 20 and par. 83, ‘As shown in FIG. 20, abrasion elements 593 can be disposed on the applicator tip 549. These abrasion elements are preferably positioned in a distal end 534 and face distally of the vacuum chamber 582. The position and function of the abrasion elements 593 of this embodiment are similar to those disclosed in copending U.S. application Ser. No. 09/699,220’; see Abstract of US 6629983 incorporated by reference into Ignon, ‘Movement of the abrader relative to the skin abrades tissue from the skin portion extending through the hole’).
Ignon fails to teach heating skin tissue to enhance penetration and migration of treatment material into said skin tissue, wherein heating skin tissue causes pores of skin tissue to open; and cooling skin tissue to at least partially close pores of skin to help retain treatment material within the skin tissue for a longer time period.
Regarding the heating aspect, Ignon ‘442 teaches an analogous microdermabrasion device (Pars. 5-10) which heats the tissue to enhance penetration and migration of treatment material into said skin tissue (Par. 217, ‘one or more of the various treatment materials and/or other substances being conveyed to the skin surface can be selectively heated. Heating of fluids and/or other material streams to a desired temperature can help enhance one or more aspects of a skin treatment procedure. For example, in some arrangements, heated fluids and/or other materials are generally better absorbed into a skin surface, as the skin pores may be caused to open because of the elevated temperature.’).
Therefore, in view of Ignon ‘422 it would have been obvious to one of ordinary skill in the art at the time that the invention was made to heat the skin tissue during treatment in order to increase absorption of a treatment fluid/material into the skin by inducing the opening of skin pores, as taught by Ignon ‘422.
Regarding the cooling aspect, Uterstaedt teaches an analogous method for enhancing the absorption of a treatment material into the skin which comprises applying a treatment material to skin tissue (Par. 29, ‘The hot-cold pen according to the invention and the device according to the invention are used, for example, to heat the areas around the eyes in order to then apply the said serum. Of course, it is also possible to first apply the serum and then to heat the corresponding skin region, for example the wrinkled area, using the device.’);  heating the skin tissue to enhance penetration and migration of the treatment material into said skin tissue , wherein heating skin tissue causes pores of skin tissue to open (Par. 39, ‘The heat from the end of the pen causes the pores to open for better absorption of the gel.’); and following the heating of skin tissue, cooling skin tissue to at least partially close pores of skin to help retain treatment material within the skin tissue for a longer time period (Par. 25, ‘This enables serums to be introduced and the subsequent cold function closes the pores and thus the serum is retained in the skin, especially on the face, preferably in the area around the eyes right down to the bones of the eyes.’).
Therefore, in view of Uterstaedt it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Ignon, as modified, by providing a cooling step after treatment material has been absorbed into the skin, in order to facilitate the retention of the treatment material into the skin, as taught by Uterstaedt. 
Regarding claims 28 and 35, Ignon, as modified, further teaches wherein heating or cooling enhances an ability of the skin tissue to retain treatment material within pores of the skin tissue (Ignon has previously been modified in view of Ignon ‘422 and Uterstaedt to heat and cool the skin surface during treatment; see Ignon ‘422, par. 217, ‘heated fluids and/or other materials are generally better absorbed into a skin surface, as the skin pores may be caused to open because of the elevated temperature’; see Uterstaedt, par. 25, ‘This enables serums to be introduced and the subsequent cold function closes the pores and thus the serum is retained in the skin […]’).
Regarding claims 36 and 37, Ignon, as modified, further teaches delivering the treatment material to the tip of the handpiece assembly comprises using an application of vacuum along the tip (Par. 11, ‘A vacuum source is coupled to the handpiece and adapted to draw the fluid out of the cartridge and through the applicator.’).
Claims 23-27 and 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ignon in view of Ignon ‘422 and Uterstaedt as applied to claims 22, 28-29 and 35-37 above, and further in view of Ramdas et al. (US 20110264028, “Ramdas”) and Da Silva et al. (US 20100217357, “Da Silva”).
Regarding claims 23 and 30, Ignon, as modified, teaches wherein heating or cooling enhances an ability of the skin tissue to retain treatment material within pores of the skin tissue (Ignon has previously been modified in view of Ignon ‘422 and Uterstaedt to heat and cool the skin surface during treatment; see Ignon ‘422, par. 217, ‘heated fluids and/or other materials are generally better absorbed into a skin surface, as the skin pores may be caused to open because of the elevated temperature’; see Uterstaedt, par. 25, ‘This enables serums to be introduced and the subsequent cold function closes the pores and thus the serum is retained in the skin […]’), but fails to teach wherein heating or cooling skin tissue is performed by a separate device; wherein the separate device for heating or cooling comprises a handheld device; and wherein heating or cooling is performed conductively. 
However, Ramdas teaches an analogous method for promoting the absorption of a substance into the human body in which heating the skin surface can be provided prior to application of the substance to the skin (Par. 36, ‘Heating prior to or during topical application of a drug dilates the penetration pathways in the skin’).
Therefore, since both Ignon and Ramdas teach different methods for promoting the dilation of skin pores for enhancing the absorption of a substance into the skin, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known method for promoting the dilation of skin pores for the other in order to achieve the predictable result of enhancing the absorption of a substance into the skin. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further, the examiner notes that a plethora of devices exist in the art that can be used to heat the skin surface prior to abrasion therapy. For instance, Da Silva teaches a handheld device (fig. 2 handpiece 20) which can be used to conductively heat or cool skin tissue (Abstract, ‘In some embodiments, a base device is configured to thermally modify (heat or cool) an applicator on a hand piece that can then be used to cleanse, treat and/or otherwise rejuvenate the treatment surface.’; fig. 4, it is apparent that heat transfer to the tissue works through thermal conduction, i.e. direct contact, rather than through convection or radiation) to promote skin pore dilation (Par. 20, ‘When thermal modification comprises heating, the heated pack/pack contents may stimulate blood flow and/or may open pores to expose dirt, debris or bacteria to deeper cleansing. Warm cleansing also may facilitate enhanced delivery of humoral and blood factors that clear lesions or resolve edema and erythema.’).
Therefore, in view of Da Silva it would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the device disclosed by Da Silva to heat/cool the skin tissue prior to/following the use of the device of Ignon in order to further promote the absorption/retention of a treatment material into the skin.
Regarding claims 24 and 31, Ignon, as modified, further teaches wherein heating or cooling skin tissue is performed by a separate device (Ignon has previously been modified in view of Da Silva to utilize the handheld device of Da Silva to pre-heat/post-cool the skin prior to/following microdermabrasion; see Da Silva, fig. 2 handpiece 20). 
Regarding claims 25 and 32, Ignon, as modified, further teaches wherein the separate device for heating or cooling comprises a handheld device (Ignon has previously been modified in view of Da Silva to utilize the handheld device of Da Silva to pre-heat/post-cool the skin prior to/following microdermabrasion; see Da Silva, fig. 2 handpiece 20).
Regarding claims 26 and 33,  Ignon, as modified, further teaches wherein the handheld device is configured to be positioned in a docking station for selectively heating or cooling said handheld device (Ignon has previously been modified in view of Da Silva to utilize the handheld device of Da Silva  to pre-heat/post-cool the skin prior to/following microdermabrasion; see Da Silva, fig. 2 and par. 29, ‘The base thermal device 10 is configured to thermally modify, i.e. heat and/or cool, an encapsulated personal care product pack 40 and/or its contents, which may, for example, comprise a fluid, gel, cream, lotion, pharmaceutical and/or cosmetic. The hand piece 20 may be detachably coupled to the base device 10 to transfer the pack 40 and/or its contents to the hand piece for application to a treatment surface, such as hair or skin’).
Regarding claims 27 and 34, Ignon, as modified, further teaches wherein heating or cooling is performed conductively (Ignon has previously been modified in view of Da Silva to utilize the handheld device of Da Silva to pre-heat/post-cool the skin prior to/following microdermabrasion; see Da Silva, fig. 4, it is apparent that heat transfer to the tissue works through thermal conduction, i.e. direct contact, rather than through convection or radiation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 9566088 (‘088) in view of Ignon, Ignon ‘422 and Uterstaedt.
Regarding claim 22 for instance, the claims of ‘088 teach all the limitations of claim 22 except for the limitations related to the moving the spent treatment material from the tip through a suction conduit; and the heating/cooling of the skin tissue. However, these aspect are taught by Ignon, Ignon ‘422 and Uterstaedt respectively. Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the claims of ‘088 by configuring the suction source to remove the spent fluid as taught by Ignon in order to remove waste fluid from the treatment site, as taught by Ignon. Further, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to heat/cool the tissue during treatment in order to enhance absorption and retention of the treatment material into the skin as taught by Ignon ‘422 and Uterstaedt respectively. 
Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10251675 (‘675) in view of Ignon. 
Regarding claim 22 for instance, the claims of ‘675 teach all the limitations of claim 22 except for the limitations related to the moving the spent treatment material from the tip through a suction conduit; and the heating/cooling of the skin tissue. However, these aspect are taught by Ignon, Ignon ‘422 and Uterstaedt respectively. Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the claims of ‘675 by configuring the suction source to remove the spent fluid as taught by Ignon in order to remove waste fluid from the treatment site, as taught by Ignon. Further, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to heat/cool the tissue during treatment in order to enhance absorption and retention of the treatment material into the skin as taught by Ignon ‘422 and Uterstaedt respectively. 
Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10993743 (‘743) in view of Ignon ‘422 and Uterstaedt.
Regarding claim 22 for instance, the claims of ‘743 teach all the limitations of claim 22 except for the limitations related to sequential heating/cooling of the skin tissue. However, these aspect are taught by Ignon ‘422 and Uterstaedt respectively. Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the claims of ‘743 to sequentially heat/cool the tissue during treatment in order to enhance absorption and retention of the treatment material into the skin as taught by Ignon ‘422 and Uterstaedt respectively.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 4/14/22, with respect to the rejection(s) of claim(s) 22-23, 28, 29-30 and 35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uterstaedt.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739

/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794